Citation Nr: 1312103	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  09-13 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial increased evaluation for dismobility intestinal disorder (previously listed as gastritis and also claimed as bowel movements and internal problems due to shell fragment wounds), currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Yoo, Counsel




INTRODUCTION

The Veteran had active military duty from May 1968 to November 1970.  Service records reflect the Veteran's service in the Republic of Vietnam as well as his receipt of the Purple Heart Medal and the Combat Action Ribbon, among other awards.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In the July 2008 rating decision, the RO, in pertinent part, granted service connection for gastritis (also claimed as bowel movements and internal problems due to shell fragment wounds) and assigned a zero percent evaluation, effective January 31, 2008.  Subsequently, by rating action dated in March 2009, the RO awarded an increased evaluation to 10 percent for dismobility intestinal disorder, previously listed as gastritis and also claimed as bowel movements and internal problems due to shell fragment wounds, effective January 31, 2008.  As a higher schedular disability rating is possible with respect to this disability, the claim remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

This matter was previously remanded by the Board for further development in December 2012.  The Board finds the remand instructions were not in substantial compliance and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, the issues of entitlement to service connection for a bilateral knee disability and entitlement to an initial compensable evaluation for bilateral hearing loss were denied by the Board in December 2012.  As such, these issues are no longer before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further RO action on the issue of entitlement to an initial increased evaluation for dismobility intestinal disorder (previously listed as gastritis and also claimed as bowel movements and internal problems due to shell fragment wounds), currently evaluated as 10 percent disabling, is warranted even though such will, regrettably, further delay an appellate decision on the matter on appeal. 

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where... the remand orders of the Board...are not complied with, the Board itself errs in failing to insure compliance."  Id. 

In the December 2012 remand, the Board recognized the Veteran's November 2012 assertion that his dismobility intestinal disorder and painful episodes have increased, causing severe pain and abnormal bowel movements and internal problems.  As such, the Board determined that the Veteran should be provided another VA examination to determine the current level of severity of his intestinal disability.

The Board instructed the examiner to "reassess the severity and manifestations of his intestinal disorder... [and] [c]onduct all diagnostic testing, to include an endoscopy, and evaluation needed to make this determination."  

However, according to the January 2013 VA examination report, the examiner (who had also previously conducted the August 2012 endoscopy and the November 2011 VA examination) determined that the Veteran "does not need another [endoscopy] as he had a previous endoscopy for this condition done on [December 22, 2011]."  Based on the evidence of record and without a physical examination, the VA examiner provided an etiological opinion for purposes of a claim for entitlement to service connection.  The VA examiner failed to discuss the current severity of the Veteran's condition for purposes of an increased rating claim.  As such, the Board finds this VA examination is inadequate because of the failure to provide the findings requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that on remand, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Schedule the Veteran for another VA stomach examination, with an appropriate specialist other than the examiner who conducted the January 2013 VA examination, to reassess the severity and manifestations of his intestinal disorder as determined by the applicable rating criteria.  See 38 C.F.R. § 4.114, Diagnostic Codes 7301, 7307 (2012).  

The entire claims file and a complete copy of this REMAND must be made available to and reviewed by the new examiner in conjunction with the study of this case, and this fact should be acknowledged in the report.  All testing (including an endoscopy) deemed necessary by the examiner should be performed and the results reported in detail.  A discussion of the facts, the Veteran's lay statements, and medical principles involved would be of considerable assistance to the Board.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, assure that those records are made available (by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

2. The RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the instruction above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



